Exhibit 10.1


--------------------------------------------------------------------------------


AMENDMENT #3
TO THE SECURITIES PURCHASE AGREEMENT AND
TO THE $1,5000,000 PROMISSORY NOTE


This Amendment No. 3, dated March 1, 2017 (this "Amendment"), is by and between
ActiveCare, Inc., a Delaware corporation (the "Issuer") and JMJ Financial (the
"Investor") (referred to collectively herein as the "Parties")
WHEREAS, the Issuer and the Investor entered into a Securities Purchase
Agreement Document SPA-09192016 (the "SPA") dated as of September 19, 2016,
pursuant to which the Issuer issued to the Investor a $1,500,000 Promissory Note
(the "Note"), a Warrant, and Origination Shares.  All capitalized terms not
otherwise defined herein shall have the meanings given such terms in the SPA.
WHEREAS, the Issuer and the Investor previously entered into Amendment #1 to the
SPA and the Note dated November 17, 2016;
WHEREAS, the Issuer and the Investor previously entered into Amendment #2 to the
SPA and the Note dated January 30, 2017;
WHEREAS, the Investor has paid all $1,500,000 of Consideration to the Issuer
under the Note; and
WHEREAS, the Issuer requests that the dollar amount of the Note be increased to
permit the Investor to pay additional Consideration to the Issuer under the
Note.
NOW, THEREFORE, the Issuer and the Investor agree to amend the SPA and the Note
as follows:
1.
Note Amount.  The amount of the Note is hereby increased from $1,500,000 to
$2,000,000. The first four sentences of the second paragraph of the Note are
hereby amended and replaced with the following:



"The Principal Sum is up to $2,000,000 (two million) plus accrued and unpaid
interest and any other fees.  The Consideration is $2,000,000 (two million)
payable by wire.  The Investor shall pay $1,000,000 of Consideration in
accordance with the attached Funding Schedule in its sole election.  The
Investor may pay up to an additional $1,000,000 of Consideration to the Issuer
in such amounts and at such dates as the Investor may choose, however, the
Issuer has the right to reject any of those payments within 24 hours of receipt
of rejected payments."


2.
SPA Amendments.  The references to a Note amount of $1,500,000 contained in
Sections 1.1 and 1.4 of the SPA shall be amended to refer to a Note amount of
$2,000,000.  All references to the SPA or the Note in any of the Transaction
Documents, including any Warrants issued after the date of the SPA, shall refer
to the SPA, as amended, and to the Note, as amended.



3.
TA Letters.  The Issuer agrees to increase the reserve for the Investor to
$1,000,000 worth of shares of common stock of the Issuer for issuance of
Origination Shares to the Investor.  The Issuer further agrees that the terms of
the irrevocable instruction letter dated September 19, 2016 in which the Issuer
irrevocably authorized and instructed American Stock Transfer & Trust Company,
LLC to issue shares of common stock of the Issuer to the Investor without any
further action or confirmation by the Issuer upon American Stock Transfer's
receipt from the Investor of a Conversion Notice or Exercise Notice shall apply
to the Note as amended and shall apply to all warrants the Issuer has issued to
the Investor pursuant to the terms of the SPA as amended.  In addition, the
Issuer agrees that the terms of the irrevocable instruction letter dated
September 19, 2016 in which the Issuer irrevocably authorized and instructed
American Stock Transfer & Trust Company, LLC to issue shares of common stock of
the Issuer to the Investor without any further action or confirmation by the
Issuer upon American Stock Transfer's receipt from the Investor of a request for
issuance of Origination Shares pursuant to the Issuer's obligations under the
SPA shall apply to all requests for issuance of Origination Shares pursuant to
the Issuer's obligations under the SPA as amended.  If American Stock Transfer
requires the Issuer and/or the Investor to deliver to American Stock Transfer
new irrevocable instruction letters to give effect to the terms of this
paragraph, the Issuer agrees that it will cooperate in good faith with the
Investor in drafting and executing the new irrevocable instruction letters and
any supporting documents required by American Stock Transfer and the Issuer
shall promptly deliver the new irrevocable instruction letters to American Stock
Transfer.



ALL OTHER TERMS AND CONDITIONS OF THE SPA AND THE NOTE, AS PREVIOUSLY AMENDED,
REMAIN IN FULL FORCE AND EFFECT.



--------------------------------------------------------------------------------

Please indicate acceptance and approval of this Amendment by signing below:




/s/ Jeffrey S. Peterson
/s/ Justin Keener
Jeffrey S. Peterson
JMJ Financial
ActiveCare, Inc.
Its Principal
Chief Executive Officer
 


 

--------------------------------------------------------------------------------


